Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 22, 2015

The Court of Appeals hereby passes the following order:

A16D0071. VERNON CREWS v. THE STATE.

      A jury found Vernon Crews guilty of four counts of child molestation and one

count of aggravated sodomy, and we affirmed his conviction on appeal. See Crews

v. State, 269 Ga. App. 814 (605 SE2d 381) (2004). Crews filed a pro se extraordinary

motion for new trial, which the trial court denied. Crews then filed this discretionary

application.

      Although Crews included a copy of the trial court’s order, which shows that it

was signed by the judge on August 26, 2015, the order was not a stamped “filed”

copy as required by Court of Appeals Rule 31 (e). Without the stamped “filed” copy

of the order, we cannot ascertain if the application was filed within 30 days of the day

it was entered by the clerk, which is a jurisdictional requirement. See OCGA § 5-6-35

(d); Boyle v. State of Ga., 190 Ga. App. 734 (380 SE2d 57) (1989). Accordingly, on

October 5, 2015, we ordered Crews to supplement his application within ten days

with a stamped “filed” copy of the order to be appealed. We provided that failure to

comply with this directive would result in dismissal of the application. Crews has not
submitted a stamped “filed” copy of the order, and more than ten days have passed

since the October 5th order.1 Accordingly, Crews’ application is hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                                                            10/22/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Crews did supply a second order, but it was not the stamped “filed” copy of
the order he seeks to appeal. Rather, he submitted a copy of an order the judge signed
in July 2015.